 Case 19-00751          Doc 7   Filed 07/26/19    Entered 07/26/19 13:08:18              Desc Main
                                   Document       Page 1 of 1




                                                 Certificate Number: 15317-IAN-DE-033164186
                                                 Bankruptcy Case Number: 19-00751


                                                                15317-IAN-DE-033164186




              CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on July 26, 2019, at 10:31 o'clock AM PDT, Jeffrey J Sweet
completed a course on personal financial management given by internet by
Access Counseling, Inc., a provider approved pursuant to 11 U.S.C. 111 to
provide an instructional course concerning personal financial management in the
Northern District of Iowa.




Date:   July 26, 2019                            By:      /s/Janice Morla


                                                 Name: Janice Morla


                                                 Title:   Counselor
